Citation Nr: 0216853	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  94-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
lumbosacral strain prior to October 27, 2000, and a rating 
higher than 20 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for the 
postoperative residuals, including traumatic arthritis, of 
an acromioclavicular separation of the left shoulder.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury.

4.  Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury.

5.  Entitlement to a compensable rating for arthritis of the 
carpal bones of the right hand prior to May 24, 2001, and a 
rating higher than 10 percent thereafter.

6.  Entitlement to a total disability rating based on 
individual unemployability.



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

REMAND

The Board denied the claims at issue in March 1997, and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  After considering a motion filed by the 
Department of Veterans Affairs (VA) Office of General 
Counsel (OGC) and a motion for an injunction and for summary 
judgment from the veteran, the Court vacated the Board's 
decision in July 1999 and remanded the case for further 
development and consideration.

In its July 1999 order, the Court indicated that VA should 
consider the severity of the veteran's service-connected 
disabilities in light of the various relevant factors 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 205-08 
(1995).  This included, in particular, indicating whether he 
has additional functional impairment-above and beyond the 
limitation of motion objectively demonstrated, due to 
pain/painful motion, weakness/instability, premature 
fatigability, or incoordination, especially during prolonged 
use or "flare-ups" when his symptoms are most noticeable.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  The Court 
also vacated the Board's decision so the veteran could 
undergo appropriate VA examinations to obtain medical 
opinions concerning these issues, and to ensure that VA 
reviewed the claims file (c-file) to fully understand the 
nature of his disabilities.  Lastly, the Court indicated 
that the Board also should address an additional issue 
of whether there was clear and unmistakable error (CUE) in a 
September 1989 decision of the Board since the Board now has 
jurisdiction to consider such claims in the first instance.  
See 38 U.S.C.A. § 7111 (West Supp. 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2002).

After receiving the case back from the Court, the Board in 
turn remanded it to the Regional Office (RO) in North Little 
Rock, Arkansas, in September 2000 to comply with the 
directives alluded to above.  The Board also indicated the 
RO should obtain any additional pertinent VA or private 
medical records concerning treatment the veteran had 
received since the Board's March 1997 decision.

After receiving a copy of the Board's remand, the veteran 
submitted a statement later in September 2000 indicating, 
among other things, that the Board had failed to address his 
CUE claim when remanding the case to the RO.  But the Board 
assured him in a November 2000 letter that this was not 
true, since the Board had in fact placed that claim on the 
Board's docket and would decide it after completion of the 
development requested in the Board's remand.  The RO since 
has completed all of the development requested in that 
remand, insofar as obtaining the additional medical 
treatment records cited by the veteran and having him 
examined to obtain the necessary medical opinions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders).  So that is not the 
problem with re-deciding this case.  The problem, instead, 
is that still other development needs to be completed first, 
to avoid piecemeal readjudication of the claims since there 
are several other "inextricably intertwined" issues.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The veteran indicated in statements received in November 
2000 and more recently in August 2002 that his claim of CUE 
actually concerns the initial RO decision way back in 
September 1974-which, among other things, denied his claim 
for service connection for a left shin and ankle condition.  
He also believes the RO should have granted service 
connection for other conditions affecting his right shoulder 
and left wrist/hand, because he purportedly had received 
treatment for each of those conditions while on active duty 
in the military and still had them when initially examined 
by VA after service in August 1974, although admittedly not 
diagnosed.  See 38 C.F.R. §§ 3.104, 3.105(a), 20.1103, 
20.1104 (2002) and Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc), and a line of other precedent cases 
discussing the pleading and evidentiary requirements for 
establishing CUE.  He also believes that, not only was 
service connection warranted for each of those additional 
conditions, but compensation too retroactive to May 21, 
1974, the day following his discharge from the military.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(B)(2)(i).  
He therefore wants his CUE claim resolved by the RO before 
deciding whether he is entitled to higher ratings for the 
conditions already appealed, and especially before deciding 
whether he is entitled to a total disability rating based on 
individual unemployability (TDIU) because that claim, in 
particular, will be most affected by the ultimate decision 
concerning his CUE claim.  See 38 C.F.R. § 4.16(a) requiring 
consideration of all conditions that are service connected 
when determining whether the veteran is entitled to a TDIU.  
And, again, as even the veteran himself readily acknowledges 
in his own words, having the RO decide his CUE claim first, 
before addressing the other additional issues currently 
before the Board "will circumvent a duplication of efforts 
in the future," either by the RO or the Board.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Consequently, although the Court's July 1999 order and the 
subsequent letters between the Board and the veteran that 
ensued promised to adjudicate the issue of whether the Board 
committed CUE in its September 1989 decision, that decision 
did not adjudicate claims concerning the left shin/ankle, 
right shoulder, or left hand/wrist, which are the specific 
conditions the veteran is now basing his claim of CUE on.  
Rather, the Board only referred the claim concerning the 
right shoulder to the RO because the Board did not have 
jurisdiction to consider that claim at that time.  38 C.F.R. 
§ 20.200; see also Manlincon v. West, 12 Vet. App. 238 
(1999) (discussing when it is appropriate for the Board to 
refer or, alternatively, remand claims to the RO).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

The RO should adjudicate the veteran's 
claim of CUE in the September 1974 RO 
decision that denied service connection 
for a left shin and ankle condition.  
The RO also should determine whether 
there was CUE in failing to grant 
service connection for additional 
conditions affecting his right shoulder 
and left wrist/hand.  His other claims 
for higher ratings for the conditions 
currently before the Board, and for a 
TDIU, should be held in abeyance pending 
a decision concerning the CUE claim.  
And after making a decision on the CUE 
claim, this may, in turn, affect the 
disposition of those other claims-
particularly the one for a TDIU.

The RO must send the veteran a letter 
notifying him of the decision concerning 
his CUE claim, and the reasons and bases 
for it, and if denied, give him an 
opportunity to perfect an appeal to the 
Board on this issue.

If, and only if, the veteran perfects a 
timely appeal to the Board concerning 
the CUE claim should it be returned to 
the Board for further appellate 
consideration.

The veteran need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


